In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-100 CV

____________________


SYDNEY BOYD d/b/a BEAUMONT MOTORS, Appellant


V.


MILTON LEDAY AND LINDA LEDAY, Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-167385




MEMORANDUM OPINION (1)
	Milton Leday and Linda Leday sued Sydney Boyd d/b/a Beaumont Motors for
breach of contract, fraud and deceptive trade practices in connection with the sale and
repossession of an automobile.  The trial court entered a judgment awarding the Ledays
$16,040.00, and Boyd appealed.  

	The appellant failed to file his brief by the November 5, 2004, due date.  See Tex.
R. App. P. 38.6(b). The appellant did not request additional time to file the brief.  See
Tex. R. App. P. 38.6(d).  On January 21, 2005, we notified the parties that the appeal
would be advanced without oral argument. See Tex. R. App. P. 39.9.  In the absence of
a brief assigning error, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 38.8(a)(1).
	APPEAL DISMISSED.
								PER CURIAM

Submitted on February 11, 2005
Opinion Delivered February 17, 2005
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.